Exhibit 26(k): Opinion and Consent of Counsel ING LOGO US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 neil.mcmurdie@us.ing.com April 19, 2013 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: ReliaStar Life Insurance Company Select*Life Variable Account Post-Effective Amendment No. 20 to Registration Statement on Form N-6 Prospectus Title: FlexDesign® VUL File Nos.: 333-69431 and 811-04208 Ladies and Gentlemen: The undersigned serves as counsel to ReliaStar Life Insurance Company, a Minnesota life insurance company (the “Company”).
